      Case 4:18-cv-03196 Document 53-2 Filed on 02/11/21 in TXSD Page 1 of 14




                            UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION


 BROOKE PEARCE, as next friend of U.V., a
 minor, and JUSTINA GARCIA,
                                                    Civil Action No. 4:18-cv-3196
       Plaintiffs,
 v.

 FBI AGENT DOE,
 et. al,

       Defendants.


                                      PROTECTIVE ORDER
        Plaintiffs and Defendant United States (the “parties”) seek entry of this stipulated

Protective Order to facilitate discovery while protecting against public disclosure of sensitive law

enforcement material, information subject to the Privacy Act, other confidential or sensitive

personal information protected under State or Federal law, and inadvertently disclosed privileged

information. The Court agrees that there is good cause to protect the confidential and sensitive

nature of this information and, further, that it is necessary to order enhanced protection for the

names, addresses, and other personal identifiers of any SWAT (Special Weapons and Tactics),

TOC (Tactical Operations Center), or OSC (On Scene Command) member, referred to

collectively as “OPS” (Operations), which, if disclosed publicly disclosed, could compromise

officer safety and impair ongoing or future law-enforcement operations. Accordingly, IT IS

ORDERED that:

        1.      Discovery in this case will involve the production of documents in the possession

of the United States that are maintained in a government system of records. These records may

be subject to the Privacy Act of 1974, 5 U.S.C. § 552a (“Privacy Act”), or otherwise contain



                                                                         Exhibit B, draft protective order
    Case 4:18-cv-03196 Document 53-2 Filed on 02/11/21 in TXSD Page 2 of 14




sensitive personal information, including personally identifiable information. Discovery will

also involve the production of documents and information relating to sensitive law enforcement

materials.

       2.      The United States, its agencies, and employees, including its counsel, are

authorized, under 5 U.S.C. § 522a(b)(11), to produce, provide, and release, in connection with

this litigation, information and documents that would otherwise be protected from disclosure

under the Privacy Act, as well as information and documents covered by the Right to Financial

Privacy Act, 12 U.S.C. U.S.C. § 3401 et seq., and the Health Insurance Portability and

Accountability Act, see Pub. L. No. 104-191, 101 Stat. 1936 (1996).

       3.      For purposes of this Order, the term “Confidential Information” includes the

following: (a) information produced by the United States, its agencies, or employees, which the

United States has determined to be law enforcement sensitive or protected by the Privacy Act;

and (b) other confidential or sensitive personal information protected under State or Federal law.

Such information may only be used, disseminated, copied, or disclosed as indicated in this Order.

       4.      The parties may designate documents, testimony, written responses, and other

materials produced in this case as subject to this Protective Order by marking each page as

“Subject to Protective Order,” if practical to do so. If it is not practical to do so, the designating

party must otherwise inform the receiving party, in writing, that the information is subject to this

Protective Order.

       5.      Documents and materials that identify the names, addresses, and other personnel

identifiers of OPS members necessitate a higher level of protection and may be designated

“Subject to Protective Order - For Attorneys’ Eyes Only.” Documents and material designated



                                                 -2-
    Case 4:18-cv-03196 Document 53-2 Filed on 02/11/21 in TXSD Page 3 of 14




“Subject to Protective Order – For Attorneys’ Eyes Only” can be provided to Plaintiffs’ counsel,

but not to Plaintiffs.

        6.       Except as otherwise ordered by this Court or provided herein, or stipulated to by

counsel, any documents or materials designated “Subject to Protective Order,” including

information derived therefrom, may be disclosed only to the following persons: (a) Plaintiffs; (b)

attorneys of record for the Plaintiffs in this case; (c) any persons regularly in the employ of, or

persons contracted to perform services for attorneys of record for, the Plaintiffs to the extent

reasonably necessary for the prosecution of this action; (d) attorneys of record for the United

States in this case and any attorneys who may represent FBI Agent Doe 1 in this case; (e) persons

regularly in the employ of such attorneys to the extent reasonably necessary to render

professional services in this case; (f) employees of federal agencies as deemed necessary by

counsel for the United States; (g) this Court and its support personnel who are involved in this

case; and (h) any court reporter reporting a deposition.

        7.      Except as otherwise ordered by this Court or provided herein, or stipulated to by

counsel, any documents or materials designated “Subject to Protective Order - For Attorneys’

Eyes Only,” including information derived therefrom, may be disclosed only to the following

persons: (a) attorneys of record for the Plaintiffs in this case; (b) any persons regularly in the

employ of, or persons contracted to perform services for attorneys of record for, the Plaintiffs to

the extent reasonably necessary for the prosecution of this action; (c) attorneys of record for the

United States in this case and any attorneys who may represent FBI Agent Doe in this case; (d)

persons regularly in the employ of such attorneys to the extent reasonably necessary to render


1
 FBI Agent Doe is the individual identified in paragraphs paragraphs 31 and 44 of Plaintiffs’ Second
Amended Original Complaint. See Stipulated Protective Order (Dkt. 27) entered by the Court on January
6, 2020.
                                                 -3-
    Case 4:18-cv-03196 Document 53-2 Filed on 02/11/21 in TXSD Page 4 of 14




professional services in this case; (e) employees of federal agencies as deemed necessary by

counsel for the United States; and (f) this Court and its support personnel who are involved in

this case; and (g) any court reporter reporting a deposition.

        8.      Except as provided herein, no person having access to Confidential Information

shall make any disclosure of Confidential Information without further Order of the Court

        9.      Except as provided herein, Confidential Information may be used only for

purposes of this litigation.

     10.      This Protective Order does not restrict the disclosure or use of any information or

documents lawfully obtained by the parties through means or sources outside of this litigation.

Should a dispute arise as to any specific information or document, the burden shall be on the

party using the information to establish that such information or document was lawfully obtained

through means or sources outside of this litigation.

      11.     Except for the individuals described in paragraphs 6 (d)-(g) and 7(c)-(f) above, all

individuals to whom Confidential Information is disclosed shall be informed of and shall agree
with the terms of this Protective Order; shall not disclose or use the Confidential Information
except in compliance with this Protective Order; and shall, before receiving Confidential
Information, acknowledge their agreement to comply with this Protective Order by signing a
copy of the attached acknowledgment form. A copy of each such acknowledgment form must
be provided promptly after its execution to counsel for the United States.
        12.    Any documents, filings, briefs, or other materials containing information

designated “Subject to Protective Order” or “Subject to Protective Order - For Attorneys’ Eyes

Only,” if filed publicly, shall contain redactions of the Confidential Information or otherwise

conceal the information through the use of a pseudonym.


                                                -4-
    Case 4:18-cv-03196 Document 53-2 Filed on 02/11/21 in TXSD Page 5 of 14




       13.    As a supplement to the public filing of any documents, briefs, or other materials

that conceal (through the use of redactions or pseudonyms) materials designated “Subject to

Protective Order” or “Subject to Protective Order - For Attorneys’ Eyes Only,” a party may file

under seal materials containing the Confidential Information without concealment. Neither the

Plaintiffs, the United States, or any other litigant or third party may use Confidential Information

in open Court, orally or through documents, without first obtaining the written consent of

counsel of the Department of Justice or an order from the Court ruling that the Confidential

Information is relevant and may be publicly disclosed.

       14.     Any OPS member identified in documents provided to Plaintiffs’ counsel --

including FBI Agent Doe -- shall not be disclosed to Plaintiffs. Any OPS member identified in

documents provided to Plaintiffs’ counsel -- including FBI Agent Doe -- shall be publicly

identified through the use of a pseudonym, such as “SWAT A,” “TOC A,” or “OSC A,” or with

the name of the individual redacted. The United States will provide Plaintiffs’ counsel with a list

of OPS members whose names require a pseudonym or redaction.

       15.    Nothing in this Protective Order shall limit the parties’ right to use or disclose their

own Confidential Information. Nothing in this Order shall be construed to restrict in any way the

use of any federal records by any federal agency or federal employee in the ordinary course of

business consistent with applicable statutes and regulations.

       16. Whenever materials designated “Subject to Protective Order” or “Subject to

Protective Order - For Attorneys’ Eyes Only” are to be discussed or disclosed in a deposition,

hearing, or pre-trial proceeding, the United States may exclude from the room any person—other

than persons designated in paragraphs 6 and 7 who have complied, if applicable, with the terms

                                                -5-
    Case 4:18-cv-03196 Document 53-2 Filed on 02/11/21 in TXSD Page 6 of 14




of paragraph 11—for that portion of the deposition, hearing, or pre-trial proceeding. A party’s

right to use materials designated “Subject to Protective Order” or “Subject to Protective Order -

For Attorneys’ Eyes Only” at a hearing or other court proceeding in this action shall be

determined by the presiding judge. The Court may also require the redaction of personal

identifiers in materials designated “Subject to Protective Order” or “Subject to Protective Order -

For Attorneys’ Eyes Only” before use at a hearing or other Court proceeding in this action. The

designation of materials designated “Subject to Protective Order” or “Subject to Protective Order

- For Attorneys’ Eyes Only” shall not affect the Court’s determination as to whether the material

shall be received into evidence; nor shall such designation constitute the authentication of such

material or a waiver of any right to challenge the relevance, confidentiality, or admissibility of

such material. This Protective Order shall not govern the admission of evidence at trial in open

court. Should a party believe that documents, materials, or information designated as “Subject to

Protective Order” or “Subject to Protective Order - For Attorneys’ Eyes Only” should not be

used in open court during trial, that party will have the burden to seek such protections from the

court prior to trial.

        17.    Within 30 days after receipt of the final transcript of the deposition of any party or

witness in this case, the parties may designate “Subject to Protective Order” or “Subject to

Protective Order - For Attorneys’ Eyes Only” any portion of the transcript that the parties view

as disclosing Confidential Information. If a transcript (or excerpt of a transcript) containing any

such material is filed with the Court, it shall be filed under seal and marked as “Confidential—

Subject to Protective Order.” Unless otherwise agreed, all deposition transcripts shall be treated

as subject to this Protective Order until the expiration of the 30-day period.


                                                 -6-
    Case 4:18-cv-03196 Document 53-2 Filed on 02/11/21 in TXSD Page 7 of 14




       18.    At the deposition of any witness, the parties may designate “Subject to Protective

Order” or “Subject to Protective Order - For Attorneys’ Eyes Only” any confidential testimony,

exhibit, or other information provided or disclosed at the deposition of any witness, and that

testimony, exhibit, or other information is subject to the provisions of this Protective Order,

unless the Court orders otherwise or counsel for the parties stipulate otherwise.

       19.   Should this matter proceed to trial, the parties shall confer concerning measures

which should be taken during trial of this action to satisfy the requirements of confidentiality

consistent with the right of all parties to present admissible evidence necessary for a proper

resolution of this case and in accordance with paragraph 16 above.

       20.    The parties reserve the right to dispute the confidential status of information in

accordance with this Protective Order. If the parties believe that any materials have been

inappropriately designated “Subject to Protective Order” or “Subject to Protective Order - For

Attorneys’ Eyes Only,” counsel for the parties shall confer in good faith in an attempt to resolve

the matter. As part of that conferral, the parties must assess whether redaction is a viable

alternative to complete non-disclosure. If the parties are unable to resolve the matter, the matter

may be challenged by motion. The parties must abide by the confidential designation until the

matter is resolved by agreement of the parties or by the Court.

       21.    The inadvertent failure to label a document, testimony, or other material as

“Subject to Protective Order” or “Subject to Protective Order - For Attorneys’ Eyes Only” prior

to disclosure shall not waive or forfeit the right to later designate the document, testimony, or

other material as Confidential Information. The parties, their counsel, and any others bound by

the Protective Order shall not disclose such documents, testimony, or other material if the person

                                                -7-
    Case 4:18-cv-03196 Document 53-2 Filed on 02/11/21 in TXSD Page 8 of 14




knows or reasonably should know that a claim of confidentiality would be made. Promptly after

receiving notice of a claim of confidentiality, the receiving parties, their counsel, or others bound

by the Protective Order shall inform the designating party of all pertinent facts relating to the

prior disclosure of the newly-designated documents or materials, and shall make reasonable

efforts to retrieve such documents and materials and to prevent further disclosure.

       22. Labeling of information or documents as “Subject to Protective Order” or “Subject to

Protective Order - For Attorneys’ Eyes Only,” or the failure to do so, will not constitute an

admission regarding the confidentiality of information or documents. The receiving parties may

not introduce into evidence in any proceeding between the parties, other than in a motion to

determine whether the Protective Order covers the information or documents in dispute, the fact

that the disclosing party labeled or failed to label information or documents “Subject to

Protective Order” or “Subject to Protective Order - For Attorneys’ Eyes Only,” or otherwise

designate them as Confidential Information.


       23.    Except as provided herein, within ninety (90) days of the conclusion of this case

(including any appeals), documents, discovery requests, discovery responses, transcripts, and


other materials, and all copies thereof, containing Confidential Information must be destroyed by

persons in possession of such materials containing Confidential Information. Within ninety (90)

days of the conclusion of this case (including any appeals), Plaintiffs’ counsel and any other

person in possession of documents, discovery requests, discovery responses, transcripts, or other

materials containing Confidential Information must certify in writing that said items, and all

copies thereof, containing Confidential Information have been destroyed. Within ninety (90)


                                                -8-
    Case 4:18-cv-03196 Document 53-2 Filed on 02/11/21 in TXSD Page 9 of 14




days of the conclusion of this case (including any appeals), Plaintiffs’ counsel and any other

person in possession of documents, discovery requests, discovery responses, transcripts, or other

materials containing Confidential Information must also certify in writing that any documents

they or their attorneys or agents have created which contain Confidential Information derived

solely from those protected documents, discovery requests, discovery responses, transcripts, or

other materials have been destroyed. Notwithstanding the foregoing provisions of this paragraph,
no person is required to destroy any document that has been publicly filed with this Court or

with a court of appeals of competent jurisdiction in connection with this case; further, this

paragraph does not apply to the United States, its employees, its attorneys, or persons hired or

In the employ of its attorneys; or to this Court or its support personnel.

       24.   If Plaintiffs receive a subpoena or similar request, or a court order, to produce,
disseminate, or transmit Confidential Information produced under this Protective Order to any
person or entity not authorized under this Protective Order to receive Confidential Information,
Plaintiffs’ counsel shall notify counsel for the United States of the subpoena, request, or court
order no less than 14 days prior to the production deadline set forth in the subpoena, request, or
court order so as to provide the United States sufficient time to object and seek a protective order
as necessary. There shall be no disclosure after an objection has been made until the objection
has been resolved. If Confidential Information produced under this Protective Order is required
by law or court order to be disclosed to a person or entity not identified herein as an authorized
individual, the person or entity receiving the Confidential Information shall, before receiving the
Confidential Information, be provided with a copy of this Protective Order and shall
acknowledge their agreement to comply with this Protective Order by signing a copy of the
attached acknowledgement form. A copy of each such acknowledgement form must be provided
promptly after its execution to counsel for the United States.

       25. This Protective Order does not constitute any ruling on the question of whether any
particular document or category of information is properly discoverable and does not constitute
any ruling on any potential objection to the discoverability, relevance, or admissibility of any

                                                -9-
   Case 4:18-cv-03196 Document 53-2 Filed on 02/11/21 in TXSD Page 10 of 14




document or information. Nor does this Protective Order constitute any ruling on the question of
whether the United States may withhold any particular document or category of information on
the basis of privilege.

        26.    This Protective Order does not constitute a waiver of the parties’ right to assert
any privilege or protection—including but not limited to the attorney-client privilege, attorney
work product, or law enforcement privilege—as to any materials disclosed pursuant to this
Protective Order or otherwise. Furthermore, inadvertent disclosure by Plaintiffs or the United
States, its agencies, or its employees of any document or other material containing attorney-
client communications, attorney work product, or other privileged information shall not
constitute a waiver of the privilege for either that document or other material, or for the subject
matter of that document or other material. Except in the event that the requesting party disputes
the claim of privilege, any documents the disclosing party deems to have been inadvertently
disclosed and to be subject to a privilege shall, within five business days of notification, be
returned to the producing party, or destroyed, at that party’s option. If the privilege claim is
disputed, a single copy of the materials may be retained by the requesting party for the exclusive
purpose of seeking judicial determination of the matter pursuant to Fed. R. Civ. P. 26(b)(5)(B)
and Fed. R. Evid. 502.

        27.   Nothing in this Protective Order shall preclude the parties from seeking
amendments to expand or restrict the rights of access to or use of materials designated “Subject
to Protective Order” or “Subject to Protective Order - For Attorneys’ Eyes Only,” or other
modifications, subject to order by the Court.

        28.   The restrictions on disclosure and use of materials designated “Subject to
Protective Order” or “For Attorneys’ Eyes Only,” shall survive the conclusion of this action, and
this Court shall retain jurisdiction to enforce the terms of this Protective Order.

        29.     Breach of the provisions of this Protective Order shall be subject to sanctions as
authorized by statute, rule, or the inherent power of the Court.

        IT IS SO ORDERED.

                                                - 10 -
  Case 4:18-cv-03196 Document 53-2 Filed on 02/11/21 in TXSD Page 11 of 14




Dated:_____________________                 __________________________

                                            United States District Judge




                                   - 11 -
Case 4:18-cv-03196 Document 53-2 Filed on 02/11/21 in TXSD Page 12 of 14




    EXHIBIT A
      Case 4:18-cv-03196 Document 53-2 Filed on 02/11/21 in TXSD Page 13 of 14




                              UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF TEXAS
                                      HOUSTON DIVISION



 BROOKE PEARACE, as next friend of U.V.,
 a minor, and JUSTINA GARCIA,                     Civil Action No. 4:18-cv-3196


        Plaintiffs.
 v.


 FBI AGENT DOE,
 et. al,


       Defendants.



                       ACKNOWLEDGEMENT OF PROTECTIVE ORDER

           I, ______________________, hereby acknowledge under penalty of perjury that I have
read the Protective Order entered by this Court on ____________________, 2021. I am familiar
with the specific terms of the Protective Order and agree to be bound by its provisions. I further
understand that I am subject to the contempt powers of this Court for violations of the Protective
Order.

           Executed on _________________, 20__.

                                              __________________________________
                                              Signature



                                              __________________________________
                                              Printed Name
Case 4:18-cv-03196 Document 53-2 Filed on 02/11/21 in TXSD Page 14 of 14




                                 - 14 -
